DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 -14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baillivet (WO 2018/046336).
Baillivet discloses in figures 1-8 and 14 – 15  a driver airbag mounting verification system comprising a portion of an electrical circuit configured to connect a vehicle horn to a vehicle-mounted electrical power source (via 6), the portion of the electrical circuit including two electrical contacts (2, 4) resiliency biased into contact with one another so as to complete the electrical circuit and thereby to actuate the vehicle horn, the portion of the electrical circuit including both of the two electrical contacts being mounted on one of a driver airbag module (8) and a vehicle steering wheel (10), at least one of the two electrical contacts being mounted such that said at least one of the two electrical contacts is moved and held out of contact with the other of the two electrical contacts when the driver airbag module is securely mounted on the vehicle steering wheel (via mounts 6) (claim 1). a latch member (6, 61, 62, 64) moves and holds the at least one of the two electrical contacts out of contact with the other of the two electrical contacts when the driver airbag module is securely mounted on the vehicle steering wheel (claims 2, 9). The latch member is mounted on the other of the driver airbag module and the .
1 – 7 and 9 - 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Marotzke et al (US 7,490,852).
Marotzke discloses in figures 23 – 38 a driver airbag mounting verification system comprising a portion of an electrical circuit configured to connect a vehicle horn (235) to a vehicle-mounted electrical power source, the portion of the electrical circuit including two electrical contacts (215, 217) resiliency biased into contact with one another so as to complete the electrical circuit and thereby to actuate the vehicle horn, the portion of the electrical circuit including both of the two electrical contacts being mounted on one of a driver airbag module (213) and a vehicle steering wheel (211), at least one of the two electrical contacts being mounted such that said at least one of the two electrical contacts is moved and held out of contact with the other of the two electrical contacts when the driver airbag module is securely mounted on the vehicle steering wheel (figure 36) (claim 1). a latch member (213a, 211a, 221) moves and holds the at least one of the two electrical contacts out of contact with the other of the two electrical contacts when the driver airbag module is securely mounted on the vehicle steering wheel (claims 2, 9). The latch member is mounted on the other of the driver airbag module and the vehicle steering wheel (best shown in figure 34) (claims 3, 10). The latch member engages a hook member (221) when the driver airbag module is securely mounted on the vehicle steering wheel, the hook member being mounted on the one of the driver airbag module and the vehicle steering wheel (claims 4, 11). The latch member engages a plurality of hook members when the driver airbag module is securely mounted on the vehicle steering wheel, the plurality of hook members being mounted on the one of the driver airbag module and the vehicle steering wheel (claims 5, 12). the latch member is one of a plurality of latch members, the plurality of latch members engaging a plurality of hook members when the driver airbag module is securely mounted on the vehicle steering wheel, the plurality of hook members being mounted on the one of the driver airbag module and the vehicle steering wheel, the plurality of latch . 
Claim(s) 1 – 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Durrani (US 5,738,369).
Durrani discloses in figures 1-5 a driver airbag mounting verification system comprising a portion of an electrical circuit configured to connect a vehicle horn to a vehicle-mounted electrical power source, the portion of the electrical circuit including two electrical contacts (54, 56) resiliency biased into contact with one another so as to complete the electrical circuit and thereby to actuate the vehicle horn, the portion of the electrical circuit including both of the two electrical contacts being mounted on one of a driver airbag module (19, 42) and a vehicle steering wheel (24), at least one of the two electrical contacts being mounted such that said at least one of the two electrical contacts is moved and held out of contact with the other of the two electrical contacts when the driver airbag module is securely mounted on the vehicle steering wheel (figure 2) (claim 1). A latch member (47) moves and holds the at least one of the two electrical contacts out of contact with the other of the two electrical contacts when the driver airbag module is securely mounted on the vehicle steering wheel (claims 2, 9). The latch member is mounted on the other of the driver airbag module and the vehicle steering wheel (best shown in figure 3) (claims 3, 10). The latch member engages a hook member (44) when the driver airbag module is securely mounted on the vehicle steering wheel, the hook member being mounted on the one of the driver airbag module and the vehicle steering wheel (claims 4, 11). The latch member engages a plurality of hook members when the driver airbag module is securely mounted on the vehicle steering wheel, the plurality of hook members being mounted on the one of the driver airbag module and the vehicle steering wheel (claims 5, 12). the latch member is one of a plurality of latch members, the plurality of latch members engaging a plurality of hook members when the driver airbag module is securely mounted on the vehicle steering wheel, the plurality of hook members being mounted on the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Weigand et al. (7,478,830).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Verley whose telephone number is (571)270-3542.  The examiner can normally be reached on 10AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE T VERLEY/Primary Examiner, Art Unit 3618